Case 2:20-cv-06296-ES-MAH Document 20 Filed 03/26/21 Page 1 of 2 PageID: 141




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


FINVEST CAPITAL FUND, INC.,

                                Plaintiff,

                       v.                            Civil Action No. 20-06296 (ES) (MAH)

SOLID BOX, LLC, AHMET SUTCU,                                         ORDER
ABDURRAHMAN SUTCU and
HUZEYFE SUTCU,

                                Defendants.



SALAS, DISTRICT JUDGE

        Before the Court is plaintiff Finvest Capital Fund Inc.’s (“Plaintiff”) unopposed motion for

default judgment and request for damages against defendants Solid Box, LLC (“Solid Box”), co-

Ahmet Sutcu, Abdurrahman Sutcu, and Huzeyfe Sutcu (collectively, “Defendants”) pursuant to

Federal Rule of Civil Procedure 55(b)(2). (D.E. No. 14 (“Motion”)). The Court having considered

Plaintiff’s submissions and having decided the Motion without oral argument, see Fed. R. Civ. P.

78(b); see also L. Civ. R. 78.1(b); and for the reasons stated in the Court’s accompanying Opinion;

        IT IS on this 26th day of March 2021,

        ORDERED that Plaintiff’s Motion is GRANTED-IN-PART and DENIED-IN-PART; and

it is further

        ORDERED that Plaintiff is entitled to recover the principal in the amount $576,000.00

against Defendants; and it is further

        ORDERED that Plaintiff is entitled to recover interest accrued until July 20, 2020 in

amount of $107,991.81 against Defendants; and it is further
Case 2:20-cv-06296-ES-MAH Document 20 Filed 03/26/21 Page 2 of 2 PageID: 142




        ORDERED that Plaintiff is entitled to recover additional interest of $263.48 per day from

July 20, 2020 until the entry of this Order against Defendants; and it is further

        ORDERED that, within 14 days after the entry of this Order, Plaintiff must submit a letter

of no more than 2 pages informing the Court how it intends to proceed with the remaining causes

of action alleged in its complaint; and it is further

        ORDERED that the Clerk of Court shall TERMINATE docket entry number 14.


                                                              s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                                  -2-
